UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5149



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT JOSEPH MCDONALD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-04-92)


Submitted:   June 28, 2006                 Decided:    July 26, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles M. Henter, DAVIDSON & KITZMANN, Charlottesville, Virginia,
for Appellant. John L. Brownlee, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Joseph McDonald pled guilty to conspiracy to

distribute    in   excess    of    1.5     kilograms     of   crack   cocaine,   in

violation of 21 U.S.C. § 846 (2000), and was sentenced to 235

months in prison.     McDonald appeals his sentence.              We affirm.

          After United States v. Booker, 543 U.S. 220 (2005), a

sentencing    court   is    no    longer    bound   by   the   sentencing   range

prescribed by the sentencing guidelines, which are now advisory.

See United States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).

However, in determining a sentence post-Booker, sentencing courts

are required to calculate and consider the applicable guideline

range as well as the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006).            Id.      We will affirm a post-Booker

sentence if it falls within the statutorily prescribed range and is

reasonable.     Id. at 546-47.           A sentence that falls within the

correctly determined guideline range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).*

          At sentencing, the district court stated that it had read

McDonald’s Bench Memorandum Regarding Sentencing.                The court heard



     *
      We reject McDonald’s request that we find that this
presumption of reasonableness violates Booker.      Similarly, we
reject McDonald’s claim of a Sixth Amendment violation based on a
jury’s not having found facts pertaining to his past criminal
conduct. See United States v. Cheek, 415 F.3d 349, 352 (4th Cir.),
cert. denied, 126 S. Ct. 640 (2005).

                                      - 2 -
argument      from   counsel    and    stated    that   it    had   considered   the

§   3553(a)    factors.        The    court   sentenced      McDonald   within   the

statutorily prescribed range, see 21 U.S.C. § 841(b)(1)(A) (West

1999 & Supp. 2006), and further correctly calculated McDonald’s

guideline range.       We therefore conclude that the sentence imposed

is reasonable.

              Accordingly, we affirm.           We dispense with oral argument

because the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                        - 3 -